Exhibit 10 (s)
 
TASTY BAKING COMPANY
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
AMENDED AND RESTATED
 
EFFECTIVE AS OF JANUARY 1, 2009
 

 
THIS AMENDED AND RESTATED AGREEMENT, entered into as of the 23rd day of
December, 2008, by and between Tasty Baking Company, a Pennsylvania corporation
(hereinafter referred to as “Employer”) and Charles P. Pizzi (hereinafter
referred to as “Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Employer and Employee entered into a Supplemental Executive
Retirement Plan Agreement (the “Agreement”) as of October 7, 2002, and further
amended and restated the Agreement as of August 19, 2004 and July 27, 2006,
respectively; and
 
WHEREAS, the Employer and Employee desire to amend the Agreement so that it
conforms to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the final regulations promulgated thereunder (the “Code”).
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby amend
and restate the Agreement, effective as of January 1, 2009, as follows:
 
ARTICLE I:    CONTRIBUTIONS
 
1.   Initial Contribution Credit.  Effective as of September 30, 2004, the
Employer shall credit an amount equal to $172,500 to an unfunded notional
account on behalf of Employee.
 

--------------------------------------------------------------------------------


 
2.           Subsequent Contribution Credits.  As of the end of each month
subsequent to September 30, 2004, the Employer shall credit a contribution to
such notional account on behalf of Employee in an amount equal to 39% of the
base salary and bonus paid by the Employer to Employee during such month.  In no
event shall any contributions be credited to such notional account on behalf of
Employee after Employee attains age 67.
 
3.           Interest Credit.  As of the end of each month subsequent to
September 30, 2004, the Employer shall credit interest to such notional account
an amount equal to the product of (a) 1/12 of the interest crediting rate for
the calendar year and (b) Employee’s account balance at the beginning of the
month.
 
4.           Interest Crediting Rate.  The interest-crediting rate for a
calendar year will be Moody’s Aa rate for corporate bonds as of the last
business day preceding the beginning of the calendar year.
 
5.           Change of Control.  In the event the Employer undergoes a “change
of control,” as defined in Employee’s Employment Agreement with the Employer,
the Employer guarantees that three additional annual contribution credits, as
determined under paragraph 2, above based upon Employee’s base salary and bonus
for the calendar year immediately prior to the calendar year in which he
terminates employment following a change of control, shall be credited to
Employee’s notional account if and only to the extent that (a) Employee does not
continue to perform service for the Employer for at least 36 months after the
change of control and (b) Employee does not receive at least 36 months of
contribution credits for such service under paragraph 2, above.  In no event
shall the guarantee of additional annual contribution credits under this
paragraph be applicable for any calendar year that Employee continues to perform
service for the Employer after the year in which Employee attains age 62.
 
2

--------------------------------------------------------------------------------


 
6.           Benefits Under this Agreement.  Benefits shall be paid to Employee
pursuant to the notional account established by the Employer for the benefit of
Employee in accordance with this Agreement and shall be in lieu of and not
supplementary to the benefits accrued by Employee under the terms of this
Agreement as in effect prior to August 19, 2004.
 
ARTICLE II:   PAYMENT OF BENEFITS


1.           Retirement.  Subject to Article X, Section 3, in the event that
Employee separates from service with the Employer, his entire notional account
balance, valued as of the end of the month preceding payment, shall be paid to
him in a lump sum on the first business day of the month following the date of
his separation from service.
 
2.           Disability.  Subject to Article X, Section 4, In the event that
Employee separates from service with the Employer as a result of being “totally
disabled,” within the meaning of and determined under the Employer’s long-term
disability program, his entire notional account balance, valued as of the end of
the month preceding payment, shall be paid to him in a lump sum on the first
business day of the month following the date of the determination that he is
totally disabled.
 
3.           Death.  In the event that Employee dies prior to receiving any
benefits pursuant to this Agreement, his entire notional account balance, valued
as of the end of the month preceding payment, shall be paid in a lump sum to his
surviving spouse on the first business day of the month following the date of
his death.  In the event Employee is unmarried on the date of his death, no
payment shall be due under this Agreement.
 
ARTICLE III:  VESTING/FORFEITURE OF BENEFITS
 
Employee shall be immediately and fully vested in all amounts credited to his
notional account pursuant to this Agreement on or after September 30,
2004.  Notwithstanding the preceding sentence, Employee’s entire notional
account balance shall be forfeited if his employment is terminated by the
Employer for “cause”, as defined in subparagraphs (i), (ii) or (iii) of Section
5(b) of Employee’s Employment Agreement with the Employer.  No other termination
of employment of Employee under his Employment Agreement with the Employer shall
result in a forfeiture of any amounts payable to him under this Agreement except
as otherwise expressly provided herein.
 
3

--------------------------------------------------------------------------------


 
ARTICLE IV:   TERMINATION OF EMPLOYMENT
 
This Agreement shall not in any way constitute an employment agreement between
Employee and Employer and shall in no way obligate Employer to continue the
employment of Employee with Employer.  This Agreement shall not limit the right
of Employer to terminate Employee’s employment with Employer in accordance with
Employee’s employment agreement with the Employer.
 
ARTICLE V:    ASSIGNMENT
 
The right of Employee to the payment of benefits under this Agreement shall not
be assigned, transferred, pledged, or encumbered.  Further, said right shall not
be subject to devise or bequest nor shall it survive the death of Employee for
any reason or circumstance, except as provided in Section 3 of Article II,
above.
 
ARTICLE VI:   LACK OF FIDUCIARY RELATIONSHIP
 
Nothing contained in this Agreement and no action taken pursuant to the
provisions of this Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Employer and Employee or any
other person.  Any funds which may be invested for the purpose of fulfilling the
obligations which may arise under the provisions of this Agreement shall
continue for all purposes to be a part of the general funds of the Employer and
no person other than Employee shall, by virtue of the provisions of this
Agreement, have any interest in such funds.  To the extent that any person
acquires a right to receive payments from the Employer under this Agreement,
such right shall be no greater than the right of any unsecured general creditor
of the Employer.
 
4

--------------------------------------------------------------------------------


 
ARTICLE VII:  MODIFICATION
 
This Agreement may be revised only in writing signed by the parties hereto.
 
ARTICLE VIII: GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania.
 
ARTICLE IX:   MISCELLANEOUS
 
1.           Status of Payments.  Any contribution credit or benefit payable
under this Agreement shall not be included for the purpose of computing benefits
to which Employee may be entitled under any pension plan or other arrangement of
the Employer for the benefit of its employees.
 
2.   Interpretation.  The Compensation Committee of the Board of Directors (the
“Committee”) shall have full power and discretionary authority to interpret,
construe and administer this Agreement and the Committee’s interpretation and
construction thereof and actions thereunder, taken by majority vote, including
any valuation of the supplemental retirement compensation amount to be paid,
shall be binding and conclusive on all persons for all purposes.  No member of
the Committee or member of the Board shall be liable to any person for any
action taken or omitted in connection with the interpretation or administration
of this Agreement unless attributable to his own willful misconduct or lack of
good faith.
 
5

--------------------------------------------------------------------------------


 
3.   Claims Procedure.
 
(a)  The Committee shall prescribe a form for the presentation of claims under
the terms of this Agreement.
 
(b)  Upon presentation to the Committee of the claim on the prescribed form, the
Committee shall make the determination of the validity thereof.  If the
determination is adverse to the claimant, the Committee shall furnish to the
claimant within 90 days after receipt of the claim a written notice setting
forth the following:
 
           (i)  The specific reason or reasons for the denial;
 
           (ii)  Specific references to pertinent provisions of the Agreement on
which the denial is based;
 
           (iii)  A description of any additional materials or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and
 
           (iv)  Appropriate information as to the steps to be taken if the
claimant wishes to submit his or her claim for review and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.
 
(c)  In the event of a denial of a claim, the claimant or his or her duly
authorized representative may appeal such denial to the Committee for a full and
fair review of the adverse determination.  The claimant’s request for a review
must be in writing and made to the Committee within 60 days after receipt by the
claimant of the written notification required under paragraph (b) above;
provided, however, such 60-day period shall be extended if the circumstances so
warrant.  The claimant or his or her duly authorized representative may submit
issues and comments in writing which will be given full consideration by the
Committee in its review.
 
6

--------------------------------------------------------------------------------


 
(d)  The Committee may, in its sole discretion, conduct a hearing.  A request
for a hearing made by the claimant will be given full consideration.  At such
hearing, the claimant shall be entitled to appear and present evidence and to be
represented by counsel.
 
(e)  The Committee shall make a decision on a request for review not later than
60 days after receipt of the request; provided, however, in the event of a
hearing or other special circumstances, such decision shall be made not later
than 120 days after receipt of such request.  If it is necessary to extend the
period of time for making a decision beyond 60 days after the receipt of the
request, the claimant shall be notified in writing of the extension of time
prior to the beginning of such extension.
 
(f)  The Committee’s decision on review shall state in writing the specific
reasons and references to the provisions of the Agreement upon which it is
based, that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits and that the claimant may
bring an action under section 502(a) of ERISA.  Such decision shall be promptly
provided to the claimant.  If the decision on review is not furnished in
accordance with the foregoing, the claim shall be deemed denied on review.
 
4.   Withholding.  Any benefit payable under this Agreement shall be subject to
applicable federal, state and local income and employment tax withholding.
 
ARTICLE X:    SECTION 409A RESTRICTIONS ON DISTRIBUTIONS
 
7

--------------------------------------------------------------------------------




1.           Amounts Deferred Prior to January 1, 2005.  Contributions credited
to Employee’s notional account on or before December 31, 2004, including
interest subsequently credited thereon pursuant to Article I, shall be
distributable to Employee pursuant to the terms of this Agreement without regard
to the provisions of this Article X and Section 409A of the Code.  The parties
agree that $218,222 was credited to Employee’s notional account pursuant to the
Agreement as of December 31, 2004.  Such amount, including interest subsequently
credited thereon pursuant to Article I, shall be hereafter referred to as the
“grandfathered account balance.”
 
2.           Amounts Deferred After December 31, 2004.  Contributions credited
to Employee’s notional account after December 31, 2004, including interest
subsequently credited thereon pursuant to Article I, are subject to the
requirements of Section 409A of the Code and the regulations and other guidance
issued thereunder by the Internal Revenue Service.  Such amounts shall be
referred to hereafter as the “remainder of Employee’s notional account
balance.”  The Agreement is intended to comply with the requirements of Section
409A of the Code, and shall be administered in accordance therewith.  To the
extent that any provision of the Agreement conflicts with the requirements of
Section 409A of the Code, such provision shall be deemed null and
void.  Notwithstanding anything in the Agreement to the contrary, distributions
may only be made under the Agreement upon an event and in a manner permitted by
section 409A of the Code.  If a payment is not made by the designated payment
date under the Agreement, the payment shall be made by December 31 of the
calendar year in which the designated payment date occurs.  Distributions upon
termination of employment shall only be made upon Employee’s “separation from
service” within the meaning of such term under section 409A of the Code, and in
no event shall Employee, directly or indirectly, designate the calendar year of
payment.
 
8

--------------------------------------------------------------------------------


 
3.           Retirement.  In the event that Employee separates from service with
the Employer, Employee’s grandfathered account balance and the remainder of his
notional account balance shall be paid to him in accordance with Section 1 of
Article II; provided, however, that if any stock of the Employer is
publicly-traded on an established securities market or otherwise as of the date
of Employee’s separation from service, the remainder of Employee’s notional
account balance shall be paid to him in a lump sum on the first business day
following the date that is six months after his separation from service.  The
Employer shall continue to credit interest on the remainder of Employee’s
notional account balance, in accordance with Article I, until the date of
payment to Employee.
 
4.           Disability.  In the event that Employee separates from service with
the Employer as a result of being “disabled”, as defined in Article II,
Employee’s grandfathered account balance shall be paid to him in accordance with
Section 2 of Article II.  The remainder of Employee’s notional account balance
shall be paid to him in a lump sum on the first business day of the month
following the date that he has received income replacement benefits under the
Employer’s long-term disability program for three months in accordance with the
applicable requirements of section 409A of the Code.  The Employer shall
continue to credit interest, in accordance with Article I, on the remainder of
Employee’s notional account balance until the date of payment to Employee.
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.
 
 
ATTEST:
  TASTY BAKING COMPANY                 /s/ Laurence Weilheimer    By:
/s/ James E. Ksansnak
Secretary
   
James E. Ksansnak
     
Chairman of the Board
       
WITNESS:
                      /s/ Cynthia E. Freedman      /s/ Charles P. Pizzi      
Charles P. Pizzi       President and       Chief Executive Officer 

 

10